EXHIBIT 10.4


INTERNATIONAL SEAWAYS, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT


THIS AGREEMENT, made as of [date] (the “Agreement”), by and between
International Seaways, Inc. (the “Company”), and [name of grantee]1 (the
“Grantee”).


WHEREAS, the Company has adopted the International Seaways, Inc. Management
Incentive Compensation Plan (the “Plan”) to promote the interests of the Company
and its shareholders by providing certain individuals with incentives and
rewards to encourage them to continue in the service of the Company and with a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Company; and


WHEREAS, Section 7 of the Plan provides for the grant of Other Stock-Based
Awards, including restricted stock units (or RSUs), to Participants in the Plan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.          Grant of RSUs. Pursuant to, and subject to, the terms and conditions
set forth herein and in the Plan [and subject to and conditioned upon the
receipt of shareholder approval of the Plan within twelve (12) months following
the Grant Date][include for grants prior to shareholder approval of Plan], as of
the Grant Date the Company grants to the Grantee an award of [# of Shares
underlying grant] RSUs (collectively, the “RSUs”). Each RSU represents the right
to receive one share of Common Stock subject to Section 4 below.


2.          Grant Date; Vesting Commencement Date. The “Grant Date” of the RSUs
hereby granted is [grant date].  The “Vesting Commencement Date” of the RSUs
hereby granted is [the Grant Date] [vesting commencement date, if different from
Grant Date].


3.          Incorporation of the Plan. All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall govern. Unless otherwise
indicated herein, all capitalized terms used herein shall have the meanings
given to such terms in the Plan. The provisions of this Agreement and the Plan
will govern except as otherwise expressly addressed in an effective written
individual contract entered into between the Company and the Grantee that
includes terms relating to vesting, forfeiture, payment of taxes or any related
definition that is more beneficial to the Grantee than those set forth herein
with respect to any matter, in which case the terms of such contract will
govern.


4.          Vesting and Settlement.


(a)          The RSUs shall vest as follows, provided that the Grantee remains
continuously employed by the Company through each applicable vesting date:


[Insert vesting schedule based on terms of grant]
 (b)          Settlement of the vested RSUs may be in either shares of Common
Stock or cash, as determined by the Committee in its discretion, and shall occur
as soon as practicable following the vesting date, but in no event later than
March 15 of the calendar year following the year in which the vesting date
occurs (such date, the “Settlement Date”).


5.          Rights as Shareholder. If the RSUs are settled in shares of Common
Stock, upon and following the Settlement Date and the entry of such settlement
on the books of the Company or its transfer agents or registrars, the Grantee
shall be the record owner of the shares of Common Stock and shall be entitled to
all of the rights of a shareholder of the Company including the right to vote
such shares of Common Stock and receive all dividends or other distributions
paid with respect to such shares of Common Stock.


6.          Forfeiture[; Change in Control; Death or Disability]. RSUs which
have not become vested as of the date the Grantee’s Employment terminates shall
immediately be forfeited on such date, and the Grantee shall have no further
rights with respect thereto.  [Notwithstanding any other provision of this
Agreement, RSUs granted to the Grantee and outstanding and to the extent not
otherwise vested, shall be vested as of the Grantee’s Date of Separation from
Service (and settle in accordance with Section 4(b)) if such Date of Separation
from Service occurs within the twelve months following a Change in Control and
such separation from service occurs as a result of Termination Without Cause of
the Grantee by the Company or Resignation for Good Reason by the Grantee or by
reason of death or Disability (in each case, the “Accelerated Vesting”).  The
Accelerated Vesting shall apply to the Grantee subject to the condition that the
Grantee complies with the Restrictive Covenants set forth in Section 8 of this
Agreement.] [include for employees without employment contracts or whose
contracts do not separately address treatment of equity in these circumstances]


7.          Restrictions. Subject to any exceptions set forth in this Agreement
or the Plan, until such time as the RSUs are settled in accordance with Section
4, the RSUs or the rights represented thereby may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of. No purported sale,
assignment, transfer, pledge, hypothecation or other disposal of the RSUs, or
the rights represented thereby, whether voluntary or involuntary, by operation
of law or otherwise will vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon such purported sale, assignment,
transfer, pledge, hypothecation or other disposal of the RSUs will be forfeited
by the Grantee and all of the Grantee’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.


8.          Restrictive Covenants. Unless otherwise determined by the Committee
in its sole discretion, by accepting the RSUs, the Grantee acknowledges that the
Grantee is bound by the following restrictive covenants (the “Restrictive
Covenants”):


(a)          Except to the extent (1) expressly authorized in writing by the
Company or (2) required by law or any legal process, the Grantee shall not at
any time during the Grantee’s Employment with the Company or any of its
Affiliates or following the date the Grantee’s Employment terminates use,
disseminate, disclose or divulge to any person or to any firm, corporation,
association or other business entity, Confidential Information (as defined in
Section 20 herein) or proprietary Trade Secrets (as defined in Section 20
herein) of the Company or any of its Affiliates;


(b)          The Grantee shall not at any time during the Grantee’s Employment
with the Company or any of its Affiliates or following the date the Grantee’s
Employment terminates make any derogatory, disparaging or negative statements,
orally, written or otherwise, against the Company or any of its Affiliates or
any of their respective directors, officers and employees;


(c)          During the Restricted Period (as defined in Section 20 herein), the
Grantee shall not become employed in any capacity by, or become an officer,
employee, director, agent, consultant, shareholder or partner of, or perform any
services for, or otherwise hold an interest (other than the ownership of less
than 5% of the stock or other equity interests of a publicly traded firm or
corporation) in, any Competitor (as defined in Section 20 herein) of the Company
or any of its Affiliates;


(d)          During the Restricted Period, the Grantee shall not directly or
indirectly, on his or her own behalf or on behalf of any other person or entity,
solicit or hire, attempt to solicit or hire, or assist any other person in
soliciting or hiring any employee, agent or contractor of the Company or any of
its Affiliates or induce any employee, agent or contractor of the Company or any
of its Affiliates to terminate his or her or her Employment or cease doing
business with the Company or any of its Affiliates for any reason whatsoever;
and


(e)          During the Restricted Period, the Grantee shall not directly or
indirectly, on his or her own behalf or on behalf of any other person or entity,
including any Competitor of the Company or any of its Affiliates, (1) engage in
any business transaction or relationship or perform any services in any material
way competitive with the Company or any of its Affiliates with or for a client
or prospective client of the Company or any of its Affiliates or (2) interfere
with any business relationship between the Company or any of its Affiliates and
any client or prospective client of the Company or any of its Affiliates or
induce any client or prospective client to discontinue any business relationship
with the Company or any of its Affiliates or to refrain from entering into a
business relationship or transaction with the Company or any of its Affiliates.


The Restrictive Covenants are in addition to and do not supersede any rights the
Company or any of its Affiliates may have in law or at equity or under any other
agreement.


By accepting the RSUs, the Grantee shall further agree that it is impossible to
measure in money the damages which will accrue to the Company or any of its
Affiliates in the event the Grantee breaches the Restrictive Covenants.
Therefore, if the Company or any of its Affiliates shall institute any action or
proceeding to enforce the provisions hereof, the Grantee shall agree to waive
the claim or defense that the Company or any of its Affiliates has an adequate
remedy at law and the Grantee shall agree not to assert in any such action or
proceeding the claim or defense that the Company or any of its Affiliates has an
adequate remedy at law.


If at any time the Committee reasonably believes that the Grantee has breached
any of the Restrictive Covenants described in Sections 8(a) through 8(e), the
Committee may suspend the vesting of Grantee’s RSUs pending a good faith
determination by the Committee of whether any such Restrictive Covenant has been
breached, it being understood that such suspension shall not cause the
settlement to be delayed beyond the last date that settlement may occur pursuant
to Section 4(b) hereof. If the Committee determines in good faith that the
Grantee has breached any such Restricted Covenants, the Grantee shall
immediately forfeit any outstanding unvested RSUs and shall repay to the
Company, upon demand, any Common Stock or cash issued upon the settlement of the
Grantee’s RSUs if the vesting of such RSUs occurred during such breach. The
Grantee shall also be required to repay to the Company, in cash and upon demand,
any proceeds resulting from the sale or other disposition (including to the
Company) of Common Stock issued upon settlement of the Grantee’s RSUs if the
sale or disposition was effected at any time during such breach.


The foregoing shall not prejudice the Company’s right to require the Grantee to
account for and pay over to the Company on a pre-tax basis any profit obtained
by the Grantee as a result of any transaction constituting a breach of the
Restrictive Covenants.


9.          Taxes.


(a)          Liability for Tax-Related Items. Except to the extent prohibited by
law, the Grantee acknowledges that the Grantee is ultimately liable and
responsible for any and all income taxes (including federal, state, local and
other income taxes), social insurance, payroll taxes and other tax-related
withholding (the “Tax-Related Items”) arising in connection with the RSUs,
regardless of any action the Company takes with respect to such Tax-Related
Items. The Grantee further acknowledges that the Company (i) does not make any
representation or undertaking regarding the treatment of any Tax-Related Item in
connection with any aspect of the RSUs, including the grant and vesting of the
RSUs, or the subsequent sale of the shares of Common Stock and (ii) does not
commit, and is under no obligation, to structure the terms of the RSUs or any
aspect of the RSUs to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result.


(b)          Payment of Withholding Taxes. Notwithstanding any contrary
provision of this Agreement, no shares of Common Stock shall be issued unless
and until satisfactory arrangements (as determined by the Committee) have been
made by the Grantee with respect to the payment of any taxes which the Company
determines must be withheld with respect to such shares of Common Stock.


10.         Modification; Entire Agreement; Waiver. No change, modification or
waiver of any provision of this Agreement which reduces the Grantee’s rights
hereunder will be valid unless the same is agreed to in writing by the parties
hereto. This Agreement, together with the Plan, represent the entire agreement
between the parties with respect to the RSUs. The failure of the Company to
enforce at any time any provision of this Agreement will in no way be construed
to be a waiver of such provision or of any other provision hereof.


11.         Policy Against Insider Trading. By accepting the RSUs, the Grantee
acknowledges that the Grantee is bound by and shall comply with all the terms
and conditions of the Company’s insider trading policy as may be in effect from
time to time.


12.         Data Privacy Consent. The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement and
any other RSU grant materials by the Company for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, work location and phone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, hire date, any shares of Common Stock or directorships
held in the Company or any of its Affiliates, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). The Grantee understands
that Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, now or in the future,
that these recipients may be located in the Grantee’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Grantee’s country. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that Personal Data
will be held only as long as is necessary or appropriate to implement,
administer and manage the Grantee’s participation in the Plan. Further, the
Grantee understands that the Grantee is providing the consents herein on a
purely voluntary basis.


13.         Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee’s beneficiary, if applicable.


14.          Captions. Captions provided herein are for convenience only and
shall not affect the scope, meaning, intent or interpretation of the provisions
of this Agreement.


15.          Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.


16.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


17.         Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the provisions governing conflict of laws.


18.         Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee hereby acknowledges that
all decisions, determinations and interpretations of the Board, or a Committee
thereof, in respect of the Plan, this Agreement and the RSUs shall be final and
conclusive. The Grantee acknowledges that there may be adverse tax consequences
upon disposition of the underlying shares and that the Grantee should consult a
tax advisor prior to such disposition.


19.          Section 409A. This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. Notwithstanding
the foregoing, the Company makes no representations that the payment and
benefits provided under this Agreement comply with Section 409A of the Code and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A of the Code.


20.          Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:




[(_)
“Cause”, unless otherwise provided in any effective written individual contract
entered into between the Company and the Grantee, in which case the definition
of Cause in that contract shall govern, shall mean, for purposes of this
Agreement: (i) the Grantee’s failure to attempt in good faith to perform his or
her lawful duties (other than as a result of Disability); (ii) the Grantee’s
willful misconduct or gross negligence of a material nature in connection with
the performance of his or her duties as an employee, which is or could
reasonably be expected to be materially injurious to the Company, or any of its
affiliates (whether financially, reputationally or otherwise); (iii) a breach by
the Grantee of the Grantee’s fiduciary duty or duty of loyalty to the Company or
its affiliates; (iv) the Grantee’s intentional and unauthorized removal, use or
disclosure of the Company’s or any affiliate’s document (in any medium or form)
relating to the Company or an affiliate, or the customers of the Company or an
affiliate thereof and which is not pursuant to his or her lawful duties and may
be injurious to the Company, its customers or their respective affiliates; (v)
the willful performance by the Grantee of any act or acts of dishonesty in
connection with or relating to the Company’s or its affiliates’ business, or the
willful misappropriation (or willful attempted misappropriation) of any of the
Company’s or any of its affiliates’ funds or property; (vi) the indictment of
the Grantee for, or a plea of guilty or nolo contendere by the Grantee to, any
felony or other serious crime involving moral turpitude; (vii) a material breach
of any of the Grantee’s obligations under any agreement entered into between the
Grantee and the Company or any of its affiliates that is material to either (A)
the employment relationship between Company or any of its affiliates and the
Grantee or (B) the relationship between the Company and the Grantee as investor
or prospective investor in the Company; or (viii) a material breach of the
Company’s policies or procedures, which breach causes or could reasonably be
expected to cause material harm to the Company or its business reputation;
provided that, with respect to the events in clauses (i), (ii), (iv) or (vii)
herein, the Company shall have delivered written notice to the Grantee of its
intention to terminate the Grantee’s employment for Cause, which notice
specifies in reasonable detail the circumstances claimed to give rise to the
Company’s right to terminate the Grantee’s employment for Cause and the Grantee
shall not have cured such circumstances, to the extent such circumstances are
reasonably susceptible to cure as determined by the Board in good faith, within
thirty (30) days following the Company’s delivery of such notice.] [include
bracketed text for employees who do not have employment agreements or whose
employment agreements do not separately address the definition of Cause]





[(_)
“Change in Control” has the meaning set forth in the Plan.] [include text
if/when requested by optionee – reflects existing terms of grant]


(_)
“Competitor” shall mean any individual, corporation, partnership or other entity
that engages in (or that owns a significant interest in any corporation,
partnership or other entity that engages in) any business conducted by the
Company or any of its Affiliates.





(_)
“Confidential Information” shall mean all information regarding the Company or
any of its Affiliates, any Company activity or the activity of any of its
Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or any of its Affiliates
and certain information concerning the strategy, tactics and financial affairs
of the Company or any of its Affiliates; provided that Confidential Information
shall not include information that has become generally available to the public,
other than through a breach by such Grantee; and provided further that this
definition shall not limit any definition of “confidential information” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.





[(_)
“Date of Separation from Service” shall mean (i) if the separation from service
occurs due to the Company’s Termination Without Cause of the Grantee, the date
specified in the notice of termination given to the Grantee; (ii) if the
separation from service occurs due to the Grantee’s Resignation For Good Reason,
the date of his or her separation from service specified in the notice thereof;
or (iii) if the separation from service occurs due to the Executive’s death, the
date of the Executive’s death.] [include bracketed text for employees who do not
have employment agreements or whose employment agreements do not separately
address this definition]





(_)
“Disability” shall mean, unless otherwise provided in any effective written
individual contract entered into between the Company and the Grantee, in which
case the definition of Cause in that contract shall govern, (i) for any Grantee
covered by a long-term disability plan or policy sponsored or maintained by the
Company, the definition of “disability” that would entitle the Grantee to
benefits under the terms of such disability plan or policy and (ii) for any
Grantee not covered by any such disability plan or policy, (a) the inability of
the Grantee, due to physical or mental illness or incapacity, to perform the
essential duties of his or her employment with reasonable accommodation for a
continuous period of ninety (90) days or an aggregate of one hundred-eighty
(180) days within a one-year period or (b) the receipt by the Grantee of income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company, in each case by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.





(_)
“Resignation for Good Reason” shall mean termination of Grantee of his or her
employment with the Company for Good Reason. For purposes of this Agreement, the
term “Good Reason” shall mean, unless otherwise provided in any effective
written individual contract entered into between the Company and the Grantee, in
which case the definition of Good Reason in that contract shall govern, when
used in connection with the Grantee’s Separation from Service with the Company,
unless the Grantee shall have consented in writing thereto, (i) a material
diminution in the Executive’s base salary and target bonus percentage as of the
date of this Agreement, (ii) a material reduction in his or her duties
associated with his or her title as [_insert title_] and his or her role as
[_insert role_] as of the date of this Agreement, or (iii) a relocation of the
Company’s New York office (“New York Office”) to more than 50 miles from the
current location or the Grantee’s current residence, or a reassignment of
Executive’s place of work from the New York Office to another office located
more than 50 miles from the current location or the Grantee’s current residence;
provided, in each case, that within thirty (30) days following the initial
occurrence of any of the events set forth herein, the Grantee shall have
delivered written notice to the Company of his or her intention to terminate his
or her employment for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to give rise to the Grantee’s right to terminate
employment for Good Reason, the Company shall not have cured such circumstances
within thirty (30) days following the Company’s receipt of such notice, and the
Grantee’s Separation from Service with the Company shall have occurred within
seventy (70) days following the initial occurrence of the applicable event.





 (_)
“Restricted Period” shall mean [(i) with respect to the provisions of Section
8(c) and Section 8(e) hereof, the period commencing on the date the Grantee’s
Employment terminates and ending on the twelve (12) month anniversary thereof
and (ii) with respect to the provisions of Section 8(d) hereof,] the period
commencing on the date the Optionee’s Employment terminates and ending on the
eighteen (18) month anniversary thereof (or[, in the case of either clause (i)
or clause (ii),] such shorter period governing relevant activities as may be
explicitly set forth in any employment agreement between the Company and the
Optionee). [include bracketed text for employees who do not have employment
agreements or whose employment agreements do not separately address this
definition]





(_)
“Termination Without Cause”, unless otherwise provided in any effective written
individual contract entered into between the Company and the Grantee, shall mean
termination by the Company of the Grantee’s employment without Cause.





(_)
“Trade Secrets” shall mean all secret, proprietary or confidential information
regarding the Company (which shall mean and include all of the Company’s
subsidiaries and all Affiliates and joint ventures connected by ownership to the
Company at any time) or any Company activity that fits within the definition of
“trade secrets” under the Uniform Trade Secrets Act or other applicable law, and
shall include, but not be limited to, all source codes and object codes for the
Company’s software and all website design information to the extent that such
information fits within the Uniform Trade Secrets Act; provided that Trade
Secrets shall not include information that has become generally available to the
public, other than through a breach by such Grantee; and provided further that
this definition shall not limit any definition of “trade secrets” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.





                                                              *         *     
   *         *         *
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

1 Text in brackets/ italics reflects notes to draft. Insert terms of grant, as
appropriate, in any final grant agreement.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Grantee has hereunto signed this Agreement
on the Grantee’s own behalf, thereby representing that the Grantee has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.


INTERNATIONAL SEAWAYS, INC.


________________________________
By:
Title:




Acknowledged and Accepted:




________________________________
[Grantee]



